 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DONALD BURHANS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-po-00037-SAB
12                   Plaintiff,                     STIPULATION TO CONTINUE
                                                    SENTENCING HEARING;
13           vs.                                    ORDER
14   DONALD BURHANS,
                                                    DATE: December 5, 2019
15                   Defendant.                     TIME: 10:00 a.m.
                                                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant

19   Federal Defender Matthew Lemke, counsel for defendant Donald Burhans, that the sentencing

20   hearing currently scheduled for December 5, 2019, may be continued to December 12, 2019, at

21   10:00 a.m.

22          The parties in this case entered a diversionary plea agreement on July 12, 2018. Pursuant

23   to the agreement, the government agreed to stipulate to the withdrawal of Mr. Burhans’ guilty

24   plea and to move for dismissal of the citation at the time of sentencing if Mr. Burhans has fully

25   complied with the agreed upon terms. Sentencing is currently set in this case for December 5,

26   2019, however, Mr. Burhans is currently attending nursing school and is expected to participate

27   in a clinical exercise on that date. The parties now jointly ask the Court to continue the

28   sentencing to December 12, 2019, at 10:00 a.m. Undersigned defense counsel is solely
     responsible for the short notice of this request.
 1
                                                    Respectfully submitted,
 2
                                                    HEATHER E. WILLIAMS
 3                                                  Federal Defender
 4   Date: December 2, 2019                         /s/ Matthew Lemke
                                                    MATTHEW LEMKE
 5                                                  Assistant Federal Defender
                                                    Attorney for Defendant
 6                                                  DONALD BURHANS
 7
                                                    MCGREGOR W. SCOTT
 8                                                  United States Attorney
 9   Date: November 27, 2019                        /s/ Jeffrey Spivak
                                                    JEFFREY SPIVAK
10                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
11
12                                                ORDER
13            Based on a showing of good cause, the Court hereby orders that the sentencing hearing
14   currently scheduled for December 5, 2019, is continued to December 12, 2019, at 10:00 a.m.
15   Mr. Burhans is ordered to appear.
16
     IT IS SO ORDERED.
17
18   Dated:     December 2, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
